CAMPBELL, District Judge.
In the first above-entitled suit the. steam tug William F. Mattick was impleaded under admiralty rule 56 on the petition of Interwaterways Line, Inc., the owner and claimant of the motor ship Interwaterways No. 101, and on stipulation the two cases were tried together. The second action being on a cross-libel, the facts are the same in both cases, and one opinion is sufficient.
On August 17, 1924, between 2 and 3 *914o’clock a. m., the motor ship Interwaterways No. 101, in water ballast, was bound west on the New York State Barge Canal on a voyage from New York to Buffalo, and the steam tug William F. Mattiek, with four coal boxes, Foggy Dew, Anthony MeCue, Lake Superior, and Bose O’Boyle, in tow, made fast close up one behind the other, the Foggy Dew being the hawser boat, and on two 70-foot hawsers, one from each of the two forward comers of the Foggy Dew, was bound east on said canal, from Buffalo to New York. The Interwaterways No., 101 was making better speed than the Mattiek and her tow.
Just to the west of Mindenville there is a bend in the canal, and the Interwaterways No. 101 and the Mattiek with her tow were approaching each other from opposite sides ,of the bend. Both the motor ship and the tug, together with the barges, showed the proper lights, which were brightly burning.
Before the No. 101 rounded the bend, she gave the bend signal. The Mattiek did not give the bend signal. It was not customary for the tugs to give that signal, as it was given only by the larger vessels, and not by the tugs. As the No. 101 rounded the bend, the Mattiek gave a one-blast signal and immediately started to pull her tow over to her starboard side of the canal, and the No. 101 answered with one blast and pulled over somewhat to starboard. Both vessels reduced their speed, but the No. 101 was making the greater speed.
The width of the navigable water was about 75 feet, the beam of the Foggy Dew 31 feet, and of the No. 101 36 feet, and in order to give the No. 101 as much room as possible the Mattiek pulled over to her starboard as far as possible, being assisted by the wheelsmen on the barges. The Mattiek pulled over until the Foggy Dew was on the bank, whereupon the Mattiek slackened her starboard hawser and continued to pull on the port hawser, in order to keep the barges against the bank, and not to permit them to sag off and interfere with the No. 101.
All went well until just after the No. 101 had passed a buoy with a red light, when the No. 101, which was 254 feet long, sheered over and the round of her bow came into contact with the Foggy Dew, inflicting injuries on her, and forcing the Foggy Dew into contact with the Anthony Me Cue and injuring her. Just before the No. 101 came into contact with the Foggy Dew, the Mattiek had taken the strain off her hawser.
The canal was shallow in the neighborhood of the place where the collision occurred, its depth being about 10 feet, and a vessel of the draft of the No. 101 should have proceeded very slowly. The Foggy Dew being aground and unable to come over, the only reasonable explanation is that the No. 101 must have touched ground and negligently made a rank sheer to her port, and so came into contact with the Foggy Dew.
The story told on behalf of the No. 101 is on many points in direct conflict with this finding, but the testimony in behalf of the Mattiek and the barges Foggy Dew and Anthony MeCue, and the reasonable probabilities, all tend to convince me that the collision occurred as I have found.
The testimony to the effect that the No. 101 did not leave -until after, the Mattiek and her tow seems to me to be erroneous, and not in accord with the reasonable probabilities, and I feel that the evidence on behalf of the Mattiek and the barges Foggy Dew and Anthony MeCue is entitled to greater weight. The barges Foggy Dew and Anthony MeCue were without motive power and were without fault. The Mattiek was without fault, and the Interwaterways No. 101 was solely at fault.
A decree may be entered in the first above entitled action in favor of the libelant against the steamer Interwaterways No. 101, with costs and the usual order of reference, and in favor of the steam tug William F. Mattick, dismissing the libel and petition as to it, with costs against Interwaterways Line, Inc., petitioner.
A decree may be entered in the second above entitled action in favor of Anthony O’Boyle and the barges Foggy Dew and Anthony McCue and the steam tug William F. Mattick, dismissing the libel, with costs against the cross-libelant Interwaterways Line, Inc.